Vooehies, J.
The whole of the property surrendered hy the plaintiff in this case was sold and the proceeds distributed among his creditors according to the tableau, which also embraced all the other assets of his estate.
The conventional mortgages existing on the property were erased by the syndic, who was the insolvent himself.
The estate was then entirely settled and the functions of the syndic consequently at an end.
The syndic, however, took a rale upon the creditors placed on the schedule to show cause why the judicial mortgages then existing should not be erased, on the ground that they necessarily fell by the surrender and the final settlement of the insolvent estate.
The rule was discharged and the syndic appealed.
We do not think the Judge a quo erred in discharging the rule. The syndic was functus officio, and therefore incapable of standing in judgment. Besides, the object of the rule was not to effect the erasure of mortgages existing on property derived from the estate, but upon property which might thereafter be acquired by the insolvent.
It is contended by the appellant, and it may be true, that those mortgages have no existence whatever with respect to new property, which, by law, is placed entirely beyond the reach of the old creditors, except by a new surrender, invoked by them. But we do not think we can express any opinion on this question, as it does not properly arise in this case.
It is, therefore, ordered that the judgment of the court below be affirmed, with costs.
Re-hearing refused.